Name: Commission Regulation (EEC) No 419/92 of 20 February 1992 fixing the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 2. 92 Official Journal of the European Communities No L 46/23 COMMISSION REGULATION (EEC) No 419/92 of 20 February 1992 fixing the corrective amount applicable to the refund on cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and availabilities of cereals on the Community market on the one hand and possibilities and conditions for the sale of cereals and cereal products on the world market on the other ; whereas the same Regulation provides that it is also important to ensure equilibrium and the natural development of prices and trade on cereal markets and, furthermore, to take into account the economic aspect of exports and the need to avoid disturbances on the Community market ;Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), Whereas for the products listed in Article 1 (c) of Regula ­ tion (EEC) No 2727/75 account should be taken of the specific criteria laid down in Article 2 (2) of Regulation (EEC) No 1281 /75 ;Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), Whereas the world market situation or the specific re ­ quirements of certain markets may make it necessary to vary the corrective amount according to destination ; Whereas Article 16 (4) of Regulation (EEC) No 2727/75 provides that the export refund applicable to cereals on the day on which application for an export licence is made, adjusted for the threshold price in force during the month of exportation, must be applied on request to exports to be effected during the period of validity of the export licence ; whereas, in this case, a corrective amount must be applied to the refund ; Whereas the corrective amount must be fixed at the same time as the refund and according to the same procedure ; whereas it may be altered in the period between fixings ; Whereas Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (4), as last amended by Regulation (EEC) No 1906/87 0, made possible the fixing of a corrective amount for certain products listed in Article 1 (c) of Regulation (EEC) No 2727/75 : Whereas, if the system of corrective amounts is to operate normally, corrective amounts should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 f), as last amended by Regula ­ tion (EEC) No 2205/90 (8),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas Commission Regulation (EEC) No 1281 /75 (*) laid down detailed rules for the advance fixing of export refunds for cereals and certain products processed from cereals ; Whereas, pursuant to that Regulation, when the corrective amount is being fixed, account must be taken of the exist ­ ing situation and the future trend with regard to prices Whereas it follows from applying the provisions set out above that the corrective amount must be as set out in the Annex hereto : (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 281 , 1 . 11 . 1975, p. 65. 0 OJ No L 182, 3 . 7. 1987, p . 49 . 0 OJ No L 131 , 22. 5. 1975, p . 15. 0 OJ No L 164, 24. 6 . 1985, p. 1 . (8) OJ No L 201 , 31 . 7 . 1990, p. 9 . No L 46/24 Official Journal of the European Communities 21 . 2. 92 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The corrective amount referred to in Article 16 (4) of Regulation (EEC) No 2727/75 which is applicable to export refunds fixed in advance in respect of cereals shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 21 February 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 1992. For the Commission Ray MAC SHARRY Member of the Commission 21 . 2. 92 Official Journal of the European Communities No L 46/25 ANNEX to the Commission Regulation of 20 February 1992 fixing the corrective amount applicable to the refund on cereals (ECU/ tonne) Product code Destination (') Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 6th period 8 0709 90 60 000         0712 90 19 000  _______ 1001 10 10 000  _______ 1001 10 90 000 01 0 0 0 0 - 50,00   1001 90 91 000      -    1001 90 99 000 01 0 0 0 0 o   1002 00 00 000 01 0 0 0 0 0   1003 00 10 000  _______ 1003 00 90 000 01 0 0 0 0 - 30,00   1004 00 10 000  _______ 1004 00 90 000  _______ 1005 10 90 000  _______ 1005 90 00 000 01 0 0 0 0 0   1007 00 90 000  _______ 1008 20 00 000  _____   1101 00 00 100 01 0 0 0 0 - 35,00   1101 00 00 130 01 0 0 0 0 - 35,00   1101 0000 150 01 0 0 0 0 - 35,00   1101 00 00 170 01 0 0 0 0 - 35,00   1101 00 00 180 01 0 0 0 0 - 35,00   1101 00 00 190         1101 00 00 900         1102 10 00 500 01 0 0 0 0 - 35,00   1102 10 00 700 01 0 0 0 0 - 35,00   1102 10 00 900         1103 11 10 200 01 0 0 - 50,00 - 50,00 - 50,00 - 50,00 - 50,00 1103 11 10400 01 0 0 - 50,00 - 50,00 - 50,00 - 50,00 - 50,00 1103 11 10900 01 0 0 - 50,00 - 50,00 - 50,00 - 50,00 - 50,00 1103 11 90200 01 0 0 - 35,00 - 35,00 - 35,00 - 35,00 - 35,00 1103 11 90 800  _______ (') For the following destinations : 01 all third countries. NB : The zones are those defined in Commission Regulation (EEC) No 1124/74, as last amended by Regulation (EEC) No 3049/89 .